Citation Nr: 1641596	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right shoulder disability, claimed as right shoulder joint pain due to chemical exposure.

3.  Entitlement to service connection for left shoulder disability, claimed as joint pain due to chemical exposure.  

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc
disease and degenerative joint disease of the lumbar spine from February 1,
2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran appeared before the undersigned and delivered sworn testimony at a hearing in Huntington, West Virginia.  The Veteran appealed the Board's September 2014 decision to the Court of Appeals for Veterans Claims (Court).  

In a June 2015 Joint Motion for Remand, the parties agreed that the Board erred in denying a evaluation in excess of 20 percent for degenerative disc
disease and degenerative joint disease of the lumbar spine from February 1,
2011.  

In November 2015, the Board remanded the appeal in regards to the evaluation for the lumbar spine disability for a VA examination and for VA medical records to be obtained.  The Board also directed VA to obtain VA opinions on the etiology of the Veteran's bilateral shoulder disability.  VA examinations with opinions were obtained in March 2016.  The Veteran's VA treatment records from the Huntington VA medical center dated September 1995 to November 2015 were obtained.
The issues of service connection for a bilateral shoulder disability and an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been attributed to his active duty service by competent medical evidence.


CONCLUSION OF LAW

By resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3. 304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran contends that his he has an acquired psychiatric disorder that was incurred during his active service, to include as due to in-service stressors. 

The Board notes that the Veteran has been diagnosed with depression and anxiety disorders.  See VA examination report dated December 2012.  The Board also notes that the Veteran has been found to meet the criteria for a diagnosis of PTSD and that his PTSD has been attributed to his active duty service.  See Private psychiatric evaluation date May 2016.

The Veteran provided competent and credible testimony at the July 2012 hearing before the undersigned that he experience multiple stressors while deployed to the Persian Gulf in support of Operation Desert Storm.  See Hearing transcript dated July 2012.  The Board finds that this testimony is consistent with the circumstances, conditions, and hardships of his service.  38 C.F.R. § 3.304(f)(1) (2016).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  

The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the record is in relative equipoise regarding a relationship between the current disability and the Veteran's active service.  See 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for PTSD is granted.


REMAND

Pursuant to its duty to assist, VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary." 38 U.S.C. § 5103A(a)(1). VA's duty to assist includes making reasonable efforts to obtain all records held by a governmental entity that are relevant to the claim and that pertain to the claimant's military service if the claimant provides the Secretary information sufficient to locate such records. 38 U.S.C.A. § 5103A(c)(1) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Claimants, in turn, must provide sufficient information to reasonably identify where records are located and must "authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records." See 38 U.S.C. § 5103A(b); 38 C.F.R.§ 3.159(c)(2)(i), (ii).
The Board notes that the Veteran informed VA that he was an employee of the United States Postal Service (USPS) in a June 1986 statement.  The Board notes that the Veteran underwent a VA examination in March 2016 that referenced the Veteran's occupation as a mail carrier for the USPS in regard to the etiology of the Veteran's bilateral shoulder disability and the severity of his lumbar spine disability.  See VA shoulder examination report dated March 2016 ; see also VA lumbar spine examination report dated March 2016.

The Board finds that the Veteran has provided information sufficient to identify and locate these records and that these records are relevant to the Veteran's claim for a bilateral shoulder disability, as well as the Veteran's claim for an increased rating for his service-connected lumbar spine disability.  38 U.S.C.A. § 5103A(c)(1) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide authorization and/or release for his USPS records.  

2.  Request from the U.S. Postal Service any and all administrative or medical records.  

All obtained records must be associated with the claims file.  The RO must continue in its efforts to obtain these records until it is determined that the records do not exist or that further efforts to obtain the records would be futile (such as if the U.S. Postal Service advises VA that the records do not exist or that the custodian does not have them).  

If this is the case, the RO must obtain a negative response from the U.S. Postal Service or other appropriate Federal department or agency that is the custodian of such records, to the extent possible.  
The RO must document all efforts to obtain such records and associate all such documentation with the claims file.  

3.  If the records described above are not obtained, send a letter to the Veteran and his representative informing them of the following:  (i)That the U.S. Postal Service records were not obtained; (ii) a description of the efforts VA made to obtain the records; (iii) a description of any further action that VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records; and (iv) notice that the Veteran is ultimately responsible for providing the records.  Allow an appropriate opportunity for the Veteran and/or his representative to respond.  

4.  Obtain any relevant records of VA treatment of the Veteran through the Huntington VA Medical Center VA system for the period since November 2015 and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.  

5.  Then, readjudicate the issues on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


